956 F.2d 1171
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Merlina S. DACLAN, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7040.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1992.

ON MOTION
Before CLEVENGER, Circuit Judge, BENNETT, Senior Circuit Judge, RADER, Circuit Judge.
CLEVENGER, Circuit Judge.

ORDER

1
The Secretary of the Department of Veterans Affairs moves to dismiss Merlina S. Daclan's petition for review for lack of jurisdiction.   Daclan has not filed a response.


2
Daclan sought death benefits from the Veterans Administration as the widow of a veteran.   In May 1955, March 1967, and January 1989, the Board of Veterans Appeals denied Daclan's claim on the ground that it had not been shown that the veteran died while serving as a member of the United States Armed Forces.   Daclan seeks review of the Board's decisions here.


3
This court does not have jurisdiction to review Daclan's petition.   Pursuant to the Veterans' Judicial Review Act of 1988, this court may review decisions of the Court of Veterans Appeals, 38 U.S.C. 4092, and may review certain actions of the Secretary.  38 U.S.C. 223.   With regard to the latter, judicial review is limited to the Secretary's actions concerning the promulgation and publication of agency rules and regulations.   The statute does not confer jurisdiction to directly review a petitioner's challenge to the Board's application of the law to the facts of his or her particular claim.   Hilario v. Secretary, Dep't of Veterans Affairs, 937 F.2d 586 (Fed.Cir.1991).


4
Accordingly,

IT IS ORDERED THAT:

5
The Secretary's motion to dismiss is granted.